Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19         PageID.888      Page 1 of 21
                             Detention Hearing • Thursday, January 4, 2018
                                                                                            1

    1                         UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
    2                               SOUTHERN DIVISION
    3
         UNITED STATES OF AMERICA,
    4
                              Plaintiff,
    5    vs.                                           Case No. 18-30003
    6    PRABHU RAMAMOORTHY,
    7                      Defendant.
         ______________________________/
    8

    9                                  DETENTION HEARING
   10                    BEFORE THE HONORABLE R. STEVEN WHALEN
                        Executive United States Magistrate Judge
   11                   Theodore Levin United States Courthouse
                              231 West Lafayette Boulevard
   12                          Detroit, Michigan 48226
                               Thursday, January 4, 2018
   13
         APPEARANCES:
   14
         For the Plaintiff                    AMANDA JAWAD
   15    United States of America:            U.S. Attorney's Office
                                              211 W. Fort Street
   16                                         Suite 2001
                                              Detroit, Michigan 48226
   17                                         313-226-9116
   18    For the Defendant                    RICHARD J. O'NEILL
         Prabhu Ramamoorthy:                  Federal Defender Office
   19                                         613 Abbott
                                              Fifth Floor
   20                                         Detroit, Michigan 48226
                                              313-967-5852
   21

   22          To obtain a certified copy of this transcript, contact:
                   Linda M. Cavanagh, CSR-0131, RDR, RMR, CRR, CRC
   23                          Official Court Reporter
                      (313) 234-2616 • www.transcriptorders.com
   24
                  TRANSCRIPT PRODUCED FROM DIGITAL VOICE RECORDING
   25               TRANSCRIBER NOT PRESENT AT LIVE PROCEEDINGS


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19         PageID.889      Page 2 of 21
                             Detention Hearing • Thursday, January 4, 2018
                                                                                            2

    1                                  TABLE OF CONTENTS
    2                                                                            Page
    3    DETENTION HEARING:
    4    Proffer by Ms. Jawad.................................3
         Argument by Ms. Jawad................................8
    5    Argument by Mr. O'Neill.............................12
         Further Argument by Ms. Jawad.......................13
    6    Further Argument by Mr. O'Neill.....................14
         Further Argument by Ms. Jawad.......................15
    7    Comments/Ruling by the Court........................16
    8

    9

   10

   11                                      EXHIBITS
   12    Identification                                         Marked           Received
   13    NONE
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19         PageID.890      Page 3 of 21
                             Detention Hearing • Thursday, January 4, 2018
                                                                                            3

    1               Detroit, Michigan
    2               Thursday, January 4, 2018
    3                                         _ _ _
    4               (Proceedings commenced at 2:12 p.m., all parties
    5               present)
    6               THE CLERK: Calling Case No. 18-30003, the United
    7    States of America versus Prabhu Ramamoorthy.
    8               MS. JAWAD: Good afternoon, Your Honor. Amanda Jawad
    9    appearing on behalf of the United States.
   10               MR. O'NEILL: Good afternoon, Your Honor. Richard
   11    O'Neill, Federal Defenders Office, on behalf of Mr.
   12    Ramamoorthy.
   13               THE COURT: Okay. Good afternoon. Today's the date
   14    for a detention hearing. I've been provided a Pretrial
   15    Services Report that does recommend a $10,000 unsecured bond
   16    with certain conditions.
   17               Ms. Jawad, what's your position?
   18               MS. JAWAD: We're continuing to seek detention and
   19    ask that we go forward with the hearing.
   20               THE COURT: Okay. Are you ready to go forward?
   21               MR. O'NEILL: Yes, Your Honor.
   22               THE COURT: Will you be proceeding by proffer or by
   23    live testimony?
   24               MS. JAWAD: By proffer, Your Honor.
   25               THE COURT: Go ahead.


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19         PageID.891      Page 4 of 21
                             Detention Hearing • Thursday, January 4, 2018
                                                                                            4

    1                MS. JAWAD: At approximately midnight this past
    2    Tuesday a 22-year-old female boarded a Spirit Airlines flight
    3    from Las Vegas to Detroit that was set to arrive around 7:00
    4    a.m. the next day, which would be yesterday, Wednesday. The
    5    female was seated in a window seat, the defendant was seated in
    6    the middle seat next to her, and on the other side of the
    7    defendant was his wife.
    8                The 22-year-old female went to sleep. She had her
    9    head leaning on the window and she had a blanket wrapped from
   10    her shoulders to her feet. When she --
   11                THE COURT: I'm sorry, let me back up for a second.
   12    The female's in the window seat?
   13                MS. JAWAD: Correct. The defendant was in the middle
   14    seat and the defendant's wife was in the aisle seat.
   15                THE COURT: Okay. I gotcha. Okay. Go ahead.
   16                MS. JAWAD: When the 22-year-old female woke up, she
   17    saw that both her shirt and her pants had been unbuttoned. She
   18    was actually wearing a shirt that tied in the front, so her
   19    shirt was untied and her pants were unbuttoned and the
   20    defendant had his fingers in her vagina. As she described it,
   21    "He was shoving his fingers in my vagina and vigorously moving
   22    them." The victim reported that once she fully woke up, the
   23    defendant stopped. She then immediately got up, went to the
   24    back of the plane and notified the flight attendants that were
   25    on board.


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19         PageID.892      Page 5 of 21
                             Detention Hearing • Thursday, January 4, 2018
                                                                                            5

    1               There were two flight attendants who gave written
    2    statements. They indicated that approximately 40 minutes prior
    3    to landing, which would have been close to 6:00 a.m., probably
    4    around 5:30 a.m., the victim approached them and gave a
    5    detailed report that the man next to her had his -- had
    6    unbuttoned her pants and placed his hand inside of her vagina.
    7    The victim told the flight attendants that she felt shocked and
    8    violated. They noticed that her shirt was untied at the time
    9    and her pants were still unbuttoned. The flight attendants
   10    also observed that the victim was visibly upset and crying.
   11    The flight attendants kept the victim in the back of the plane
   12    and then seated her in a different seat until the flight
   13    landed.
   14               The flight attendants also reported that while they
   15    were talking to the victim in the back of the plane, the
   16    defendant's wife got up and approached them as if to see what
   17    was going on, and there had already been an announcement that
   18    the lavatories in the back were not working so the flight
   19    attendants asked the defendant's wife to sit back down.
   20               Once the plane landed, the defendant and his wife
   21    gave written statements. In this written statement the
   22    defendant admits he got on the flight from Las Vegas to
   23    Detroit. He says he was not feeling well so he took a tablet
   24    and then fell into a deep sleep.
   25               He states in the written statement that through his


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19         PageID.893      Page 6 of 21
                             Detention Hearing • Thursday, January 4, 2018
                                                                                            6

    1    wife he came to learn that the girl next to him was sleeping on
    2    his knees while he was sleeping, and he says in the written
    3    statement he's not sure where he kept the hand on her or kept
    4    his hand on her. And through his knowledge, he says he didn't
    5    do anything to her.
    6               The defendant's wife's written statement also says
    7    that they were traveling from Las Vegas to Detroit and that
    8    during the flight the defendant had his knees folded against
    9    the seat in front of him. And the wife says she noticed that
   10    the victim was sleeping on his lap while he was in a deep
   11    sleep.
   12               She stated that she woke her husband up and then they
   13    called the flight attendants to try to change seats. The
   14    flight attendants did not report that anyone asked them to
   15    change seats other than the victim, and they did not, in fact,
   16    change seats at any time.
   17               The wife and the defendant also gave lengthier
   18    interviews after they provided written statements. The wife
   19    maintained that the victim was resting her head on the
   20    defendant's leg, but she stated at the end of the interview
   21    she's afraid something happened that she doesn't know about or
   22    that her husband doesn't know about.
   23               When the agents pressed the wife as to what
   24    medication her husband was taking that put him into this deep
   25    sleep, the only medication she was able to come up with, and


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19         PageID.894      Page 7 of 21
                             Detention Hearing • Thursday, January 4, 2018
                                                                                            7

    1    she had all of the luggage for both her husband and her, was
    2    Tylenol. And when the defendant was pressed, he -- he admitted
    3    that he took Tylenol as well, and it was not prescription
    4    Tylenol with codeine or anything like that, it was just plain
    5    Tylenol.
    6               The wife also admitted that once the victim got up to
    7    go to the back of the plane, she kept checking to see what was
    8    going on and was concerned because she thought the victim
    9    seemed uncomfortable about sitting next to her husband.
   10               During the defendant's interview he again stated that
   11    the victim was leaning over him while his knees were on the
   12    back of the seat in front, and then he said that her elbow and
   13    his -- her breasts were touching him as she was sleeping.
   14               When the agents asked him how the victim's bra became
   15    unhooked, the defendant stated -- and I'm just -- I'm
   16    paraphrasing here, I don't yet have the audio back from this
   17    interview -- the defendant stated that he doesn't know whether
   18    he unhooked the bra or not but that he was playing with the bra
   19    and he may have unhooked it. He also admitted that his hand
   20    was around her and that he might have cupped her breasts.
   21               He also told the agents that he was trying to unzip
   22    her pants but he was having difficulty because he's
   23    left-handed. He said that had she been on the other side of
   24    him, he would have been able to get the zipper fully down.
   25               He admitted that he was trying to get his finger


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19         PageID.895      Page 8 of 21
                             Detention Hearing • Thursday, January 4, 2018
                                                                                            8

    1    through the zipper but gave some conflicting reports. He first
    2    said that his finger was not inside of her underwear, but then
    3    at another point in the interview he said he may have gotten
    4    his finger inside her underwear, and he was unclear about
    5    exactly where his hands were.
    6               Turning now to the Pretrial Services Report, the
    7    defendant is not a United States citizen. He's been here for
    8    approximately two and a half years on a temporary work visa.
    9    He does not have relatives in the United -- or in Michigan, in
   10    the metro Detroit area, and he has family in India and that is
   11    the country of his passport.
   12               He does not own his home but rents.
   13               And that concludes the government's factual proffer.
   14    Would you like me to continue to argument or should I wait?
   15               THE COURT: Why don't you continue the argument and
   16    Mr. O'Neill will have the chance to present facts and argument.
   17               MS. JAWAD: Sure.
   18               THE COURT: Go ahead.
   19               MS. JAWAD: The government believes we've met the
   20    factors in 18 USC 3142(g) to warrant detention. Starting first
   21    with the nature and circumstances of the offense, sexual abuse,
   22    especially one that involves forcing your way into a victim's
   23    pants, is always a serious offense, especially where there is
   24    penetration, and in this case there was digital penetration
   25    that was described as vigorous.


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19         PageID.896      Page 9 of 21
                             Detention Hearing • Thursday, January 4, 2018
                                                                                            9

    1               But what makes this offense particularly egregious
    2    and the defendant even more of a danger to the community is the
    3    fact that it took place on an airplane. He was brazen enough
    4    to do this in -- basically in public next to his wife where
    5    anyone could have seen him, but at the same time the victim was
    6    effectively trapped. She couldn't have ran away from him, she
    7    couldn't have gotten up. He basically trapped her and took
    8    advantage of her while she was sleeping.
    9               And given how bold and egregious that is, there's a
   10    strong inference here that it's not a one-off incident. The
   11    defendant felt comfortable enough to remove pieces of her
   12    clothing or attempt to remove pieces of her clothing and put
   13    his hand into her pants. It just doesn't make sense that
   14    someone could go from never having done anything like this to
   15    being comfortable enough to undo a sleeping person's clothes
   16    and put their hands into her vagina.
   17               Turning to the nature -- the history and
   18    characteristics of the defendant, I'd like to point out that he
   19    was not truthful with the officers initially. He said, "I
   20    didn't do anything, I don't think I did anything to her." It
   21    was only later after additional interviewing that he started to
   22    make admissions, although he did minimize his behavior. He
   23    denied penetrating her with his finger, although he stated that
   24    he did try.
   25               And I'm not sure if I mentioned this in the factual


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19          PageID.897      Page 10 of 21
                              Detention Hearing • Thursday, January 4, 2018
                                                                                              10

    1     proffer, I may have forgotten, but he did state also that had
    2     his wife not been there, it would have -- it might have been
    3     different or something else might have happened. He kind of
    4     alluded to the agents that if his wife wasn't there, it would
    5     have been easier to remove the clothing and place his hands on
    6     her. And if he's this comfortable lying to law enforcement
    7     officers, he certainly can't be trusted to be honest with our
    8     Pretrial Services officers and follow the conditions of his
    9     bond.
   10                He also does not have family ties to Michigan, to
   11     this area. His wife is his only family here. They don't have
   12     children. His family is in India.
   13                His wife is also not an adequate third-party
   14     custodian. Based on her interview, it seems that she's either
   15     colluding with the defendant to cover up his actions or she's
   16     completely oblivious to what he did. In either circumstance,
   17     it doesn't seem that she would be fit to be able to monitor his
   18     behavior and be honest with the Court as a third-party
   19     custodian.
   20                THE COURT: What's -- do you know what his wife's
   21     citizenship status is?
   22                MS. JAWAD: I don't know, Your Honor. If I could
   23     have a moment.
   24                THE COURT: Sure.
   25                (Brief pause)


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19          PageID.898      Page 11 of 21
                              Detention Hearing • Thursday, January 4, 2018
                                                                                              11

    1                MS. JAWAD: Your Honor, I believe she's also on a
    2     temporary work visa.
    3                THE COURT: Okay.
    4                MS. JAWAD: Also want to point out that the defendant
    5     has a significant income, he makes $70,000 a year, so he does
    6     have resources and would be able to afford travel and would --
    7     makes him possibly a flight risk.
    8                He does not have a criminal history, but I would
    9     point out that he's only been here in the country for two and a
   10     half years and he's 34 now, so we really don't know anything
   11     about his past conduct and what his record was like in India.
   12                And just finally, the nature and circumstance --
   13     seriousness of danger to any person or community -- any person
   14     or the community if the defendant is released. If the
   15     defendant is willing to do this on an airplane surrounded by
   16     people, he's really willing to do this anywhere, which makes
   17     him a threat to women everywhere. There's nowhere where he can
   18     go that he's not a threat. Both this victim and women in
   19     general deserve to be free from the fear that they will be
   20     sexually assaulted while doing normal, everyday things like
   21     traveling and public transportation.
   22                It is the government's belief that there are no
   23     condition or combination of conditions that will reasonably
   24     assure the safety of other persons in the community and we
   25     recommend detention.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19          PageID.899      Page 12 of 21
                              Detention Hearing • Thursday, January 4, 2018
                                                                                              12

    1                THE COURT: Thank you. Mr. O'Neill?
    2                MR. O'NEILL: Your Honor, we object to the
    3     government's indicating that there's more than one incident
    4     when there's nothing to bring before this Court indicating
    5     that. It's the government's supposition and it's pure
    6     speculation.
    7                Pretrial Services has indicated that there are
    8     conditions of release. We would ask the Court to adopt those
    9     conditions. I have his passport right here. We're prepared to
   10     turn it over to Pretrial Services.
   11                He is working. He's been working at the Systems
   12     Technology Group.
   13                There's been no allegations from anywhere that his
   14     behavior has ever been inappropriate prior to this incident.
   15                Your Honor, he's been approved for a visa to come
   16     from India to the United States. I'm sure that involves a
   17     background check, that they just don't hand those out.
   18                He is employed at the Systems Technology Group; he's
   19     a project manager. He's been there for two and a half years.
   20                We would ask the Court to adopt the recommendations
   21     of Pretrial Services. He can -- the Court can order that he
   22     not have any contact with any victims or witnesses, and I think
   23     that's more than adequate.
   24                This is a 22-year-old, not an infant, not a child.
   25     She's on the plane. I have a hard time with some of these


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19          PageID.900      Page 13 of 21
                              Detention Hearing • Thursday, January 4, 2018
                                                                                              13

    1     allegations, but that's what a trial's for. So until then, we
    2     would ask the Court to adopt the recommendations of the
    3     Pretrial Services.
    4                THE COURT: Ms. Jawad, I'll give you the last word.
    5                MS. JAWAD: Your Honor, I just want to clarify. I
    6     did not want to indicate that -- that we know that this may
    7     have happened in the past or there is any evidence even that
    8     this happened in the past. I was merely saying that this
    9     instance was so bold and so brazen that it seems illogical to
   10     say that he never did anything like this in the past.
   11                THE COURT: It doesn't seem illogical to me. I mean
   12     it's -- I have to tell you, factually there's a lot of things
   13     here that are -- I guess would be sort of counterintuitive.
   14     His wife is in the next seat, his -- I mean it's -- it -- it's
   15     the kind of thing that I think it's -- it's perhaps equally
   16     logical or more logical to say this is a one-off thing, but
   17     it's -- it's of such a character that, you know, one has to
   18     wonder what's going on in terms of --
   19                MS. JAWAD: Well, I think --
   20                THE COURT: Of course it's not only alleged criminal
   21     behavior but very odd.
   22                MS. JAWAD: It is odd, but I don't think that a
   23     person goes from being a normal, law-abiding citizen to
   24     suddenly placing their hand in someone's pants and taking off
   25     their clothes.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19          PageID.901      Page 14 of 21
                              Detention Hearing • Thursday, January 4, 2018
                                                                                              14

    1                THE COURT: I don't know. I mean -- anyway.
    2     Anything else?
    3                MS. JAWAD: In any event, even just taking this
    4     isolated incident, we do believe that poses a threat to the
    5     community.
    6                THE COURT: What about -- and I think maybe perhaps
    7     you -- you addressed this already, I apologize, but in terms of
    8     the flight aspect of it, I understand he's not a U.S. citizen,
    9     that he has family in India. Does the, you know, relinquishing
   10     his passport or any other conditions, monitoring or anything
   11     else, would that address your concern about whether he might be
   12     a flight risk?
   13                MS. JAWAD: Given that he does have the means to
   14     travel, I know -- I mean there -- there are ways to travel
   15     without your passport, especially if one has an incentive to --
   16     to flee the country, and it doesn't seem like he has much
   17     incentive to stay here and be prosecuted.
   18                THE COURT: How do you get out of the country if you
   19     don't have a passport?
   20                MS. JAWAD: I mean you can make fraudulent passports.
   21     You can -- there are other ways he could go: By -- by boat,
   22     by -- there are ways to -- to travel illegally.
   23                MR. O'NEILL: Your Honor, I would point out to the
   24     Court that it is now wintertime and the Saint Clair River is
   25     very difficult to traverse it when there are chunks of ice


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19          PageID.902      Page 15 of 21
                              Detention Hearing • Thursday, January 4, 2018
                                                                                              15

    1     floating down it, so I don't think a boat is really.
    2                 THE COURT: Yeah, okay.
    3                 MR. O'NEILL: -- applicable at this time of year.
    4                 Also, there's nothing to indicate in his background
    5     that he would even have the knowledge of where to go to seek an
    6     illegal passport. He's turning in his passport. He can be --
    7     he's going to be ordered not to obtain any other passport or
    8     document that would allow international travel.
    9                 He does have a very good job and hopefully he will be
   10     allowed to keep that job and continue to work.
   11                 I think there are more grounds here for his release
   12     than for his detention. There's never been any allegations of
   13     inappropriate behavior. He's been a project manager for two
   14     and a half years. I'm sure if there was something that had--
   15     anything that had happened, we would be hearing about that.
   16                 MS. JAWAD: Well, that's not entirely true. I mean
   17     sexual assault happens all the time and is very rarely
   18     reported.
   19                 THE COURT: I'm -- I'm not going to assume that there
   20     were any other incidents. I don't have any evidence of that
   21     and any offer of proof as to that other than speculation, so
   22     let's stick to what the facts of this case are, which, frankly
   23     are bad enough.
   24                 MS. JAWAD: Well, it is our position that since this
   25     happened on an airplane, he would be a threat if he were to be


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19          PageID.903      Page 16 of 21
                              Detention Hearing • Thursday, January 4, 2018
                                                                                              16

    1     released into the community. I mean he's -- it would be
    2     frankly unsafe for him to be around anyone else if he's willing
    3     to do this to a complete stranger on an airplane while his wife
    4     sits next to him.
    5                THE COURT: Okay. All right. Well, look, I
    6     understand -- it's a very unusual case, and I understand we
    7     have a Pretrial Services Report that recommends a bond for an
    8     individual who, up to this point, objectively speaking, you
    9     know, it's like he's a young man, apparently educated, has a
   10     good job, he's married. The allegations -- and, you know, this
   11     isn't a -- this isn't a trial. I'm not deciding guilt or
   12     innocence or even -- even probable cause at this point.
   13                But the fact of the matter is the -- there are
   14     some -- the government has some significant proof. I mean it
   15     seems to me that as this case goes forward, there are going to
   16     be facts that perhaps will shed some more understanding as to
   17     what happened. But the fact of the matter is we have the young
   18     woman, the victim, who goes back to report this to the flight
   19     attendants. They note that her shirt is unbuttoned, her pants
   20     are unbuttoned. We have the -- the defendant's own statements
   21     to the agents, while not perhaps completely co-extensive with
   22     what the victim is saying, nonetheless are basically in the
   23     form of admission.
   24                This is a serious offense, carries a very heavy
   25     sentence in this court. This would be, if -- if proved beyond


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19          PageID.904      Page 17 of 21
                              Detention Hearing • Thursday, January 4, 2018
                                                                                              17

    1     a reasonable doubt, would be a First Degree Sexual Conduct in
    2     the State of Michigan. And it's so -- not only is it so out of
    3     character with what the objective background of the defendant
    4     would -- would indicate, it just leads one to believe what --
    5     what kind of control this is. He's on an airplane not only
    6     with other passengers, with his wife sitting in the next seat.
    7     One would think that that would be a sufficient deterrent to
    8     one doing an act like this and yet here we are. And again, I'm
    9     not -- I'm not judging guilt or innocence, but the facts are --
   10     the facts are there to -- to give me pause as to whether -- if
   11     the circumstances of this offense aren't sufficient deterrent,
   12     is an order of this court a sufficient deterrent?
   13                Secondly, the flight situation, he's not a citizen,
   14     he has no family here except his wife, and we -- again, we have
   15     a lot of conflicting statements about what's going on. Even if
   16     the passport is turned over, I think that would make it
   17     difficult for him to leave the country, but I -- I -- I agree
   18     that he does have the means and he does have incentive and he
   19     does have I think the ability to -- you know, we're right over
   20     the border from -- from Canada.
   21                MR. O'NEILL: Your Honor, if I may interrupt the
   22     Court.
   23                THE COURT: You may.
   24                MR. O'NEILL: If there is a concern, then the Court
   25     could order a GPS tether placed on him.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19          PageID.905      Page 18 of 21
                              Detention Hearing • Thursday, January 4, 2018
                                                                                              18

    1                THE COURT: Tethers can -- tethers can be cut, you
    2     know.
    3                MR. O'NEILL: That's going to allow people to know
    4     very quickly that something has gone completely wrong.
    5                THE COURT: Well, you know, I gotta tell you, Mr.
    6     O'Neill --
    7                MR. O'NEILL: It would be --
    8                THE COURT: Yeah.
    9                MR. O'NEILL: -- notification very quickly, and then
   10     I don't think he's going to make it across the border --
   11                MS. JAWAD: Your Honor, I --
   12                THE COURT: Maybe not.
   13                MR. O'NEILL: -- if that's a concern.
   14                THE COURT: Maybe not. But be that as it may, you
   15     can cut a tether and you can get across the border pretty
   16     quickly.
   17                But be that as it may, I don't want to overly
   18     speculate about what or what may not, you know, be possible or
   19     how quickly he might be discovered. But it comes down to two
   20     things. It comes down to the -- just the strange circumstances
   21     of this offense which indicate -- I -- I think Ms. Jawad used
   22     the term brazen, and it was brazen, and -- and the normal
   23     constraints that one would have. And we've been reading a lot
   24     about sexual assaults in the news over the last month or so,
   25     but this -- this even goes -- all right. I won't make any


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19          PageID.906      Page 19 of 21
                              Detention Hearing • Thursday, January 4, 2018
                                                                                              19

    1     political comments.
    2                But coupled with the lack of any ties to this country
    3     other than his job and his strong ties to India, coupled with
    4     the conflicting statements that he's made following this thing,
    5     the -- while he was taking this -- this medication, okay, maybe
    6     you take medication with some narcotic medication, that would
    7     explain the grossly antisocial behavior, but then we don't see
    8     that there's anything other than normal Tylenol.
    9                I agree that it's -- it's a close question, but I
   10     gotta come down -- I'm not -- I am convinced that the
   11     government has carried its burden showing that there are no
   12     conditions that would reasonably assure either Mr.
   13     Ramamoorthy's appearance as required or the safety of the
   14     community. So on that basis, I'll order him detained pending
   15     trial.
   16                Mr. Ramamoorthy, my decision is appealable, as your
   17     lawyer knows, to the presiding judge who I believe is Judge
   18     Murphy this week, and I'd encourage you to take that appeal.
   19                Okay. Preliminary examination?
   20                THE CLERK: January 24th at 1:00 p.m.
   21                THE COURT: Okay. Anything else for the record?
   22                MS. JAWAD: I'd just like to note for the record I
   23     did communicate with the Indian Consulate Office in Chicago and
   24     they are aware of Mr. Ramamoorthy's arrest.
   25                THE COURT: Thank you.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19          PageID.907      Page 20 of 21
                              Detention Hearing • Thursday, January 4, 2018
                                                                                              20

    1                MR. O'NEILL: Okay. You've been ordered detained.
    2     I'll be able to come see you soon, okay?
    3                DEFENDANT RAMAMOORTHY: Okay.
    4                (Proceedings concluded at 2:38 p.m.)
    5                                          _ _ _
    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 78 filed 03/05/19          PageID.908      Page 21 of 21
                              Detention Hearing • Thursday, January 4, 2018
                                                                                              21

    1                            C E R T I F I C A T I O N
    2                I, Linda M. Cavanagh, Official Court Reporter for the
    3     United States District Court, Eastern District of Michigan, do
    4     hereby certify that the foregoing pages 1 through 20 comprise a
    5     full, true and correct transcription, to the best of my
    6     ability, of the digital sound recording taken in the matter of
    7     United States of America vs. Prabhu Ramamoorthy, Case No.
    8     18-30003, on Thursday, January 4, 2018.
    9

   10

   11                                  s/Linda M. Cavanagh            _____
                                      Linda M. Cavanagh, RDR, RMR, CRR, CRC
   12                                 Federal Official Court Reporter
                                      United States District Court
   13                                 Eastern District of Michigan
   14

   15     Date: March 4, 2019
          Detroit, Michigan
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                                  USA v Prabhu Ramamoorthy • 18-20027
